Bryant, Judge,
concurring.
{¶ 48} While I agree with the majority’s conclusion that the collateral-source rule does not apply here, I cannot fully agree with the remainder of the decision and so concur separately.
*830{¶ 49} The decision in Morelli v. Walker, 8th Dist. No. 88706, 2007-Ohio-4832, 2007 WL 2729811, suggests ratification under Civ.R. 17 may be appropriate in this matter, as Morelli concluded that joinder of a subrogated insurance company was not necessary where the company provided a ratification affidavit, as did Lloyds in this case. We, however, need not resolve that issue, given the procedural posture of this case.
{¶ 50} More specifically, all agree that Lloyds is the real party in interest here. On the facts of this case, I have difficulty conceiving of a rationale that the trial court could apply to deny on remand the motion to join Lloyds as a party. See Civ.R. 19(A) (“[a] person who is subject to service of process shall be joined as a party in the action if * * * (3) he has an interest relating to the subject of the action as an assignor, assignee, subrogor, or subrogee”). Accordingly, I would reverse the judgment of the trial court and remand with instructions to join Lloyds as a real party in interest.